Citation Nr: 1535479	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral hearing loss.

2. Entitlement to an increased schedular rating for residuals of a left ankle fracture, currently evaluated as 20 percent disabling.

3. Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

While the Veteran requested to testify before a Veterans Law Judge in March 2014 he withdrew that request.  

The issue of entitlement to service connection for a right knee disability secondary to the residuals of a left ankle fracture has been raised by the record in a June 2014 note from the a physician in private practice.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the AOJ.


FINDINGS OF FACT

1. In December 2008, VA denied entitlement to service connection for a bilateral hearing loss; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of being notified of that decision.   
 
2. The evidence received since December 2008 is cumulative and duplicative of evidence previously available when service connection loss was previously denied, and it does not raise a reasonable possibility of changing the prior outcome.

3. Residuals of a left ankle injury are not manifested by ankylosis.


CONCLUSIONS OF LAW

1. The December 2008 rating decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has not been received since the December 2008 decision denying entitlement to service connection bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for a rating in excess of 20 percent for residuals of a left ankle fracture have not been met at any time during the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in July 2011 of the information and evidence needed to substantiate his claims, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   

VA similarly fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In addition to his service treatment records, the AOJ acquired copies of the Veteran's post-service VA treatment records.  The AOJ also arranged for examinations of the Veteran's left ankle in July 2011 and again in November 2013.

Having taken these steps, the Board finds that VA satisfied its duty to notify and assist the Veteran.

Reopening a claim for service connection  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) .  Certain chronic diseases, such as a sensorineural hearing loss, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 .

An unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  The provisions of 38 U.S.C.A. § 5108, however, provide that if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).
 
"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In a December 2008 rating decision VA denied entitlement to service connection for a bilateral hearing loss.  After being notified of the decision, the Veteran did not file a notice of disagreement or submit new and material evidence within one year after notice.  Since the Veteran was properly notified and did not thereafter perfect a timely appeal the December 2008 rating decision is final.  38 U.S.C.A. § 7105(c).  
 
At the time of the December 2008 rating decision the available evidence included the appellant's service treatment records, two written statements from the Veteran and an August 2008 VA examination report.  The VA examination revealed that the appellant had a hearing loss disability as that term is defined at 38 C.F.R. § 3.385.  The Veteran's statements described his own complaints of hearing loss and his history of exposure to loud noise during his Army service.  The December 2008 rating decision found that the Veteran had a bilateral hearing loss disability and that he had been exposed to loud noise inservice.  The RO, however, denied service connection for hearing loss in light of the uncontradicted August 2008 VA examiner's opinion that the Veteran's disability was unrelated to service.  

Since December 2008, VA has received medical records which indicate that the Veteran had appointments with audiologists on at least two occasions in 2011, at least once in 2012, and at least twice in 2013.  On each of these visits, he had his hearing aids checked.  The notes indicate that, according to the audiologists, he had bilateral hearing loss.

VA treatment records submitted with the Veteran's request to reopen his claim include no evidence addressing the nature of the relationship, if any, between military service and any current hearing loss disability.  While the evidence is "new" in the sense that it was not available to agency decisionmakers in December 2008, it is not material because does not relate to any "unestablished fact necessary to establish the claim."  38 C.F.R. § 3.156(a).  The new evidence merely tends to show that the Veteran continues to have a hearing loss disability which was already well established in December 2008.  Because the new evidence is cumulative and duplicative of evidence previously available, the Board cannot reopen the Veteran's previously denied hearing loss claim.

Increased Rating for Residuals of a Left Ankle Fracture

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered. 38 C.F.R. §§ 4.40, 4.45.  These provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id. 

The Veteran's left ankle disability is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the maximum scheduler rating under this diagnostic code.  The Board must also consider, however, all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).
 
Diagnostic Code 5270 applies to ankylosis of the ankle.  38 C.F.R. § 4.71a.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5270 a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  For ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a.
 
The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.
 
Diagnostic Codes 5272 through 5274 are applicable to ankylosis of subastralgar or tarsal joint, malunion of os calcis, and astragalectomy but these Codes do not provide a basis for a rating in excess of 20 percent ratings.

VA first granted service connection for residuals of a left ankle fracture in March 1969 and assigned a noncompensable disability rating.  That rating was increased to 10 percent in a February 2009 rating decision, and the current 20 percent rating was established in a January 2010 rating decision.  

In June 2011, the Veteran filed the present claim.  In July 2011 a VA examination was conducted which revealed left ankle dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 25 degrees.  The examiner noted stiffness, but no instability, tenderness, swelling, fluid collection or bony crepitus.  The examiner found no additional limitation of motion or functional loss due to weakened movement, excessive fatigability, incoordination or pain with repetitive use.  

Later in July 2011, the Veteran reported that his left ankle disability "ha[d] increased substantially and caused limited motion."  He alleged that his ability to walk was limited to about one hundred and fifty feet.  He added that it was impossible for him to walk more than fifty feet without the assistance of a cane or crutch.  The Veteran also described the effects of his ankle disability on employment.  He alleged that due to a limited ability to walk, it was difficult to make a living as a supervisor and foreman in the construction industry, which had been his principal occupation for about twenty-five years. 

At a November 2013 VA examination left ankle dorsiflexion was to 10 degrees, and plantar flexion was to 30 degrees.  There was objective evidence of painful motion at 0 degrees in both planes of movement.  The ankle was capable of performing repetitive use, and after three repetitions dorsiflexion was to 10 degrees and plantar flexion was 35 degrees.  According to the examiner, there was no additional functional loss following repetitive testing, but there was weakened and painful movement.  Ankle strength was 3/5 in both dorsiflexion and plantar flexion.  Ankle pain was 4 on a scale of 0 to 10.  There was localized tenderness and pain on palpation of the left ankle, but no ankylosis.  The Veteran reported flare-ups including that ankle pain was worse in bad weather.  The Veteran reported occasionally using an ankle brace.  The Veteran was noted to report that he was unable to stand at work due to ankle pain.  

As noted above, only Diagnostic Code 5270 provides a basis for a rating in excess of 20 percent and that Code requires evidence of ankylosis, i.e., evidence that the ankle joint is immobile.  The evidence in this case, however, uniformly shows that at no time was the Veteran's left ankle disorder ever manifested by ankylosis.  At all times the appellant retained motion in each plane of movement albeit painful and limited motion.  Given that there is no evidence of ankylosis, there is no basis for an increased rating.  Hence, the claim must be denied.

In reaching this decision the Board acknowledges that the Veteran has left ankle pain with joint movement, however, as he is receiving the maximum schedular evaluation based on limitation of motion, and a higher rating requires ankylosis, the decision in DeLuca does not apply.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The Board considered whether the appellant is entitled to an extrascheduler rating.  In this regard, under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the first question is whether the scheduler rating criteria adequately contemplates the Veteran's disability picture.  Here, the rating schedule specifically provide a basis for an increased rating, that is, the Veteran must show evidence of left ankle ankylosis.  As the scheduler evaluation do contemplate the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extrascheduler rating is warranted is not in order. 

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.

Entitlement to an increased rating for residuals of a left ankle fracture is denied.


REMAND

In a July 2011 statement and in statements made to a November 2013 examiner the Veteran indicated that he was unemployable due to his left ankle disorder.  Additionally, as noted above, there is an unadjudicated claim of entitlement to service connection for a right knee disorder secondary to the service connected left ankle disorder.  Where raised, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, further development is required.  

Accordingly, the issue of entitlement to a total disability rating based on individual unemployability is REMANDED for the following action:
 
1.  Adjudicate the issue of entitlement to service connection for a right knee disorder to include secondary to the service connected left ankle disorder.  The Veteran is advised that the Board cannot exercise jurisdiction over any claim that is not perfected for appellate review in a timely manner.

2.  The RO should then adjudicate the claim of entitlement to a total disability rating based on individual unemployability.  If upon completion of this action the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


